 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                     ***
 7    NATIONAL FIRE & MARINE INSURANCE                           Case No. 2:18-cv-01338-JCM-PAL
      COMPANY,
 8                                                                             ORDER
                                               Plaintiff,
 9           v.
10    STEVEN A. HOLPER, M.D.,
11                                           Defendant.
12          Pursuant to District Judge Mahan’s Order (ECF No. 16) granting defendant’s Emergency
13   Motion to Stay (ECF No. 9),
14          IT IS ORDERED that:
15          1. The hearing before Judge Leen on November 6, 2018 at 9:00 a.m. is VACATED.
16          2. The Motion for More Definite Statement (ECF No. 6) is DENIED without prejudice
17                with leave to refile once the stay in this case has been lifted.
18          3. The parties shall submit a revised proposed discovery plan and scheduling order within
19                14 days of the stay of this matter being lifted.
20          DATED this 2nd day of November, 2018.
21

22
                                                                PEGGY A. LEEN
23                                                              UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                            1
